        6:20-cv-02028-TMC          Date Filed 05/27/20      Entry Number 1        Page 1 of 14




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                  GREENVILLE DIVISION

KENDAL ELLIS                                     *
c/o Briggs Law Firm                              *
819 E. North Street                              *
Greenville, South Carolina 29601                 *
                                                 *
And                                              *
                                                 *
HANNAH ROMAN                                     *
c/o Briggs Law Firm                              *
819 E. North Street                              *
Greenville, South Carolina 29601                 *
                                                 *
On Behalf of Themselves and All                  *
Other Similarly Situated Individuals             *
                                                 *
              1
PLAINTIFFS ,                                     *
                                                 *
   v.                                            * Case No.:
                                                 *
HIGH FIVE MANAGEMENT GROUP, INC.                 *
D/B/A THE TROPHY CLUB                            *
450 Airport Road                                 *
Greenville, South Carolina 29607                 *
                                                 *
SERVE:          Registered Agents, Inc.          *
                6650 River Avenue, Suite 100     *
                Charleston, South Carolina 29405 *
                                                 *
DEFENDANT.                                       *
******************************************************************************
                    CLASS AND COLLECTIVE ACTION COMPLAINT

1.        This is a class and collective action brought by Plaintiffs Kendal Ellis (“Ellis”) and

Hannah Roman (“Roman”) (together, "Plaintiffs") against Defendant High Five Management

Group d/b/a The Trophy Club located at 450 Airport Road Greenville, South Carolina 29607

(hereafter, “Defendant”).



1
    To avoid retaliation, Plaintiffs have used the mailing address of their attorney.
      6:20-cv-02028-TMC         Date Filed 05/27/20      Entry Number 1        Page 2 of 14




2.     The class and collective is composed of female employees who, during the relevant time

period of May 2017 through the date of judgment in this case (“the relevant period”), worked as

exotic dancers for Defendant at its Trophy Club Gentlemen’s Club in Greenville, South Carolina,

and were denied their fundamental rights under applicable state and federal laws.

3.     Specifically, Plaintiffs complains that Defendant misclassified Plaintiffs and all other

members of the class and collective as "independent contractors.”

4.     As a result, Defendant unlawfully deducted and assigned wages, tips, and gratuities

belonging to Plaintiffs and other members of the class and collective and failed to pay Plaintiffs

and all other members of the class and collective minimum wage compensation.

5.     On a class-wide basis, Defendant willfully and intentionally violated the wage payment

and wage/gratuity retention rights of Plaintiffs and all other exotic dancers at the The Trophy

Club Club in direct violation of the Federal Fair Labor Standards Act, 29 U.S.C. § 201, et seq.

(“FLSA”) and the South Carolina Payment of Wage Statutes, S.C. Code Ann. § 41-10-10 et seq.

6.     Plaintiffs bring this class and collective action against Defendant seeking damages, back-

pay, restitution, liquidated damages, prejudgment interest, reasonable attorney’s fees and costs,

and all other relief the Court deems just, reasonable and equitable in the circumstances.

                               PARTIES AND JURISDICTION

7.     Ellis is an adult resident and domiciliary of Seneca, South Carolina.

8.     Roman is an adult resident and domiciliary of Conyers, Georgia.

9.     Plaintiffs each hereby affirm her consent to participate as plaintiffs and class

representatives in a class and collective action under the FLSA and South Carolina state law.

10.    Defendant is a corporation, formed under the laws of South Carolina, and operates as The

Trophy Club, a strip club operating in Greenville, South Carolina.
      6:20-cv-02028-TMC         Date Filed 05/27/20      Entry Number 1       Page 3 of 14




11.    At all times, Defendant qualified as Plaintiffs’ employer and the employer of all other

exotic dancers at Defendant’ The Trophy Club within the meaning of the FLSA and South

Carolina law.

12.    During the relevant period, Defendant had gross revenue and sales exceeding

$500,000.00, sold beer, wine, spirituous beverages, colas, and food that passed in interstate

commerce and otherwise qualified as an “enterprise engaged in commerce” under the FLSA.

13.    This Court has personal jurisdiction over Defendant, has “federal question” subject

matter jurisdiction of the claims pursuant to 28 U.S.C. § 1331, has supplemental jurisdiction

over the interrelated MMWL and MTL state law claims, and constitutes proper venue pursuant

to 28 U.S.C. § 1391.

                                             FACTS

14.    Ellis was employed by Defendant as an exotic dancer at Defendant’s Trophy Club strip

club for the period of November 2004 through about January 2019.

15.    Roman was employed by Defendant as an exotic dancer at Defendant’s Trophy Club

strop club for the period of about June 2015 through about February 2020.

16.    During the period of Plaintiffs’ employment, the number of shifts Plaintiffs worked

varied from week to week.

17.    During the period of Plaintiffs’ employment, the exact number of hours Plaintiffs

worked varied from week to week.

18.    On average, Plaintiffs worked three (3) to five (5) shifts per week, for a total of about

twenty (20) to thirty (30) or more hours per week.

19.    On information and belief, Defendant is in possession of time and/or sign in “house

fee” payment records for Plaintiffs and all other exotic dancers employed by Defendant at the
      6:20-cv-02028-TMC         Date Filed 05/27/20       Entry Number 1        Page 4 of 14




Trophy Club during the relevant period.

20.    At all times, Defendant had actual knowledge of all hours Plaintiffs and all other exotic

dancers worked each shift through sign in or tip-in sheets, DJ records, and shift-managers

monitoring and supervising Plaintiffs’ work duties and the work duties of other exotic dancers at

the Trophy Club.

21.    At no time during Plaintiffs’ period of employment did Defendant ever pay Plaintiffs or

any other exotic dancers any wages for hours that Plaintiffs and other exotic dancers worked

each week.

22.    At all times relevant, Defendant totally failed to pay wages or any kind of compensation

to Plaintiffs and all other exotic dancers for work duties performed.

23.    At all times relevant, Defendant misclassified Plaintiffs and all other exotic dancers at the

The Trophy Club club as independent contractors when these individuals should have been

classified under the FLSA, MMWL, and the MTL as employees.

24.    At all times, Defendant controlled all aspects of the job duties Plaintiffs and all other

exotic dancers performed inside the The Trophy Club club through employment rules and

workplace policies.

25.    At all times, Defendant controlled the method by which Plaintiffs and all other exotic

dancers could earn money at the The Trophy Club club by establishing dance orders, setting

customer prices on private and semi-private exotic dances, and setting private and semi-private

dance specials and promotions for customers.

26.    At all times, Defendant required Plaintiffs and other exotic dancers to perform private

and semi-private dances under the pricing guidelines, policies, procedures, and promotions set

exclusively by Defendant.
      6:20-cv-02028-TMC          Date Filed 05/27/20      Entry Number 1        Page 5 of 14




27.    Defendant hired Plaintiffs and all other exotic dancers and had the ability to discipline

them, fine them, fire them, and adjust their work schedules.

28.    Defendant, through supervisors and managers, supervised the duties of Plaintiffs and all

other exotic dancers to make sure their job performance was of sufficient quality.

29.    Defendant conducted initial interviews and vetting procedures for Plaintiffs and other

exotic dancers and, at Defendant’ sole discretion, Defendant’ management and/or ownership

could deny any Plaintiffs or any other dancer access or ability to dance and/or work at the

Trophy Club.

30.    At all times, Defendant had the right to suspend or send Plaintiffs or other exotic dancers

home and away from the Trophy Club if Plaintiffs or other dancers violated rules or policies or if

Defendant’ ownership or management, at its discretion, did not want Plaintiffs or any other

dancer at Defendant.

31.    As a condition of employment with Defendant, Plaintiffs and other dancers were not

required to have or possess any requisite certification, education, or specialized training.

32.    At all times relevant, Defendant were in the business of operating a strip club featuring

exotic dancers and at all times it was the job duty of Plaintiffs and each other exotic dancer to

perform as exotic dancers for Defendant’ customers.

33.    In addition to failing to pay Plaintiffs and all other exotic dancers any wages for hours

worked, Defendant required Plaintiffs and all other exotic dancers to pay Defendant a per-shift

house fee or kickback of $20.00 to $50.00 or more for each shift worked. Defendant also

required Plaintiffs and other dancers to pay at least $20.00 of their per-shift tips to Defendant’s

DJ and other non-dancer / non-customarily tipped employees.

34.    As part of their job duties at the Trophy Club, Plaintiffs and other exotic dancers
        6:20-cv-02028-TMC         Date Filed 05/27/20      Entry Number 1        Page 6 of 14




customarily performed private and semi-private dances for Defendant’ customers.

35.      Per Defendant’ club policy, when Plaintiffs and other dancers performed private and

semi-private dancers, Defendant’s customer paid Plaintiffs or the other exotic dancer a club-set

fee or charge for the performance of the private or semi-private dance. Thereafter, and without

the customer’s knowledge or consent, Defendant assigned and deducted about 30%-50% of the

dance charge and kept the money for Defendant’ own use and benefit.

36.      At all times during the relevant period, without legal excuse or justification, Defendant

regularly and customarily kept and/or assigned tips or gratuities Plaintiffs and other exotic

dancers received from Defendant’s customers and took this money to pay Defendant’

management and non-tipped employees.

37.      For at least the past twenty (20) years, gentlemen’s clubs substantially similar to

Defendant’s Trophy Club have been sued in South Carolina and elsewhere for misclassifying

exotic dancers as independent contractors and failing to pay minimum wage compensation to

exotic dancers as required by the FLSA and state wage and hour laws.

38.      On information and belief, Defendant and its management had actual or constructive

knowledge of ongoing or past litigation by exotic dancers against strip clubs like the Trophy

Club in which the exotic dancers challenged their independent contractor classification and

otherwise sought to recover unpaid wages and damages under the FLSA state wage and hour

laws.

39.      On information and belief, Defendant and its management had actual or constructive

knowledge that Plaintiffs and other exotic dancers at the Trophy Club were employees and not

independent contractors.

40.      On information and belief, Defendant and its management had actual or constructive
      6:20-cv-02028-TMC         Date Filed 05/27/20      Entry Number 1        Page 7 of 14




knowledge that Plaintiffs and other exotic dancers at the Trophy Club were owed and should

have been paid minimum wage compensation under the FLSA and South Carolina law.

41.    For the entire period relevant to this action, Defendant had actual or constructive

knowledge Defendant misclassified Plaintiffs and other exotic dancers at the Trophy Club as

independent contractors instead of as employees.

42.    For the entire period relevant to this action, Defendant had actual or constructive

knowledge that its failure to pay wages and charging unlawful kickbacks against Plaintiffs and

other exotic dancers was in direct violation of the FLSA and South Carolina law.

                                    CLASS ALLEGATIONS

43.    Plaintiffs bring this action individually and as a class action pursuant to Rule 23 of the

Federal Rules of Civil Procedure.

44.    The Rule 23 Class ("the Class”) is defined in this matter as:

       *      Any individual, who at any time during the relevant time period, worked as an

              exotic dancer for Defendant at the Trophy Club;

       *      Who was misclassified by Defendant as an independent contractor;

       *      Who was not paid minimum wage compensation as required by the South

              Carolina law; and/or

       *      Who was subject to unlawful wage/gratuity deductions or assignments by

              Defendant or its agents or assigns (hereinafter, “the Class”).

45.    On information and belief, the Class are believed to exceed fifty (50) current and former

exotic dancers at Defendant’s Trophy Club and is therefore so numerous that joinder of all

members is impracticable.

46.    There are questions of law and fact common to the Class that predominate over any
         6:20-cv-02028-TMC        Date Filed 05/27/20      Entry Number 1       Page 8 of 14




questions solely affecting individual members, including, but not limited to:

          *      Whether Defendant violated South Carolina law by classifying all exotic dancers

                 at the Trophy Club as "independent contractors," as opposed to employees, and

                 not paying minimum wage compensation at least equal to the applicable South

                 Carolina Minimum Wage;

          *      Whether Defendant unlawfully required class members to pay Defendant money

                 or kickbacks as a condition of working shifts at the Trophy Club;

          *      Whether Defendant unlawfully required class members to split their tips and/or

                 private and semi-private dance fees with Defendant and and/or Defendant’s

                 managers;

          *      Whether the monies given to dancers by patrons when they perform private and

                 semi-private dances are gratuities or "service fees.”

          *      Whether Defendant violated the South Carolina Wage Statutes; and

          *      The amount of damages and other relief (including statutory liquidated damages)

                 owed by Defendant to Plaintiffs and the Class.

   47. Plaintiffs’ claims are typical of those of the Class.

   48. Plaintiffs, like other members of the Class, was misclassified as an independent

contractor and denied her rights to wages and gratuities by Defendant under South Carolina law.

   49. Defendant’s misclassification of Plaintiffs and denial of their rights to wages and

gratuities was done pursuant to a common business practice which affected all Class members in

a similar way.

   50. The named Plaintiffs and the undersigned counsel are adequate representatives of the

Class.
      6:20-cv-02028-TMC           Date Filed 05/27/20       Entry Number 1      Page 9 of 14




    51. Given Plaintiffs’ loss, Plaintiffs have the incentive and is committed to the prosecution of

this action for the benefit of the Class.

    52. Plaintiffs have no interests that are antagonistic to those of the Class or that would cause

them to act adversely to the best interests of the Class.

    53. Plaintiffs have retained counsel experienced in class and collective actions and, in

particular, litigation of wage and hour disputes.

    54. This action is maintainable as a class action under Fed. R. Civ .P. 23(b)(1), 23(b)(2), and

23(c)(4) because the prosecution of separate actions by individual members of the class would

create a risk of inconsistent or varying adjudications with respect to individual members of the

Class which would establish incompatible standards of conduct for Defendant.

    55. This action is maintainable as a class action under Fed. R. Civ. P. 23(b)(3) because

questions of law and fact common to the Class predominate over any questions affecting only

individual members of the Class and because a class action is superior to other methods for the

fair and efficient adjudication of this action.

                           COLLECTIVE ACTION ALLEGATIONS

    56. Plaintiffs is pursuing this lawsuit as collective action under FLSA Section 216(b) on

behalf of herself and all other similarly situated individual who at any time during the relevant

time period worked for Defendant as an exotic dancer at Defendant’s Trophy Club and was

designated as an independent contractor and was not paid minimum wage compensation as

required by the FLSA (hereinafter, “the Collective”).

    57. Plaintiffs and the members of the Collective are similarly situated because each were (1)

improperly classified as independent contractors; (2) were not paid any wages by Defendant for

hours worked; (3) were victims of tip theft whereby Defendant kept and/or assigned to
     6:20-cv-02028-TMC          Date Filed 05/27/20     Entry Number 1        Page 10 of 14




management their tips and gratuities received from customers; (4) were required to pay per-shift

house fee or kickback to Defendant for each shift worked; and (5) were not paid wages at or

above the Federal Minimum Wage of $7.25 for each hour worked.

   58. Plaintiffs’ damages are substantially similar to other members of the Collective because,

under the FLSA, each are owed (1) a return of all house fee kickback payments made to

Defendant for each shift worked; (2) reimbursement of all tips and gratuities taken and/or

assigned by Defendant and/or Defendant’ management; (3) payment for all hours worked in an

amount equal to the Federal Minimum Wage of $7.25 per hour; plus (4) statutory liquidated

damages as provided by Federal law for Defendant’ failure to pay minimum wage compensation

as required by the FLSA.

   59. On information and belief, Defendant has employed at least fifty (50) current and former

exotic dancers at Defendant’s Trophy Club in the past three (3) years.

   60. On information and belief, Defendant is in custody, possession, and control of identifying

records relating to all current and former exotic dancers employed by Defendant at the Trophy

Club in the past three (3) years.

                                    CAUSES OF ACTION

                                            COUNT I
                                  VIOLATION OF THE FLSA
                           (Failure to Pay Statutory Minimum Wages)

   61. Plaintiffs hereby incorporate all the preceding paragraphs by reference as if fully set forth

herein.

   62. The FLSA required Defendant to pay Plaintiffs and other similarly situated exotic

dancers at an hourly rate at least equal to the Federal Minimum Wage.

   63. The FLSA required that Defendant allow Plaintiffs and other similarly situated exotic
     6:20-cv-02028-TMC           Date Filed 05/27/20       Entry Number 1       Page 11 of 14




dancers to keep all tips and gratuities received from customers.

    64. As set forth above, Defendant failed to pay Plaintiffs and other similarly situated exotic

dancers at hourly rates in compliance with the FLSA Federal Minimum Wage requirements.

    65. Without legal excuse or justification, Defendant kept and/or assigned to management tips

and gratuities received by Plaintiffs and other exotic dancers and belonging to Plaintiffs and

other exotic dancers.

    66. Defendant’s failure to pay Plaintiffs and other similarly situated exotic dancers as

required by the FLSA was willful and intentional and was not in good faith.

                                     COUNT II
        South Carolina Payment of Wage Statutes, S.C. Code Ann. § 41-10-10 et seq.

    67. Plaintiffs incorporate the foregoing paragraphs as if fully set forth herein.

    68. Plaintiffs, individually and on behalf of all others similarly situated, brings a claim for

Defendant's violations of the South Carolina Payment of Wage Statutes, S.C. Code Ann. § 41-

10-10 et seq. 107.

    69. At all relevant times, Defendant have been, and continue to be, "employer[s]" within the

meaning of the South Carolina Payment of Wage Statutes, S.C. Code Ann. § 41-10-10 et seq.

    70. At all relevant times, Defendant employed, and/or continues to employ, "employee[s],"

within the meaning of the South Carolina Payment of Wage Statutes, S.C. Code Ann. § 41-10-10

et seq., including Plaintiffs and all others similarly situated.

    71. As set forth above, Defendant misclassified Plaintiffs and other similarly situated exotic

dancers as independent contractors and, in so doing, failed to pay them minimum wage

compensation as required by the FLSA and South Carolina law.

    72. By failing to pay Plaintiffs and other similarly situated exotic dancers minimum wage

compensation payments as required by the FLSA and South Carolina law, Defendant have
     6:20-cv-02028-TMC          Date Filed 05/27/20       Entry Number 1        Page 12 of 14




violated the South Carolina Payment of Wage Statutes, S.C. Code Ann. § 41-10-10 et seq.

    73. Defendant failure to pay minimum wage compensation to Plaintiffs and other similarly

situated individuals was not a good faith mistake or a product of a bona fide dispute but rather

was perpetrated by Defendant with actual or constructive knowledge of illegality.

    74. Defendant now owe Plaintiffs and other similarly situated exotic dancers unpaid wages,

reimbursement of improper wage and tip deductions and assignments, statutory liquidated

damages, reasonable attorney’s fees, and costs.

                                        RELIEF SOUGHT

        WHEREFORE, Plaintiffs, individually and on behalf of those similarly situated, prays for

relief as follows:

        A. Permitting Plaintiffs’ Class claims under the MMWL and MTL to proceed as a Class

Action under Federal Rule of Civil Procedure 23;

        B. Permitting this case to proceed as a collective action under § 216(b) of the FLSA and

ordering notice to the putative Plaintiffs at the earliest opportunity to ensure their claims are not

lost to the FLSA statute of limitations;

        C. Judgment against Defendant for failing to pay free and clear minimum wage

compensation to Plaintiffs and other similarly situated individuals as required by the South

Carolina Wage Statutes;

        D. Judgment against Defendant for failing to pay free and clear minimum wage

compensation to Plaintiffs and other similarly situated individuals as required by the FLSA;

        E. Judgment against Defendant for unlawfully taking and/or assigning tips and gratuities

and other monies paid by customers to Plaintiffs and other similarly situated individuals and

belonging to Plaintiffs and other similarly situated individuals in violation of the South Carolina
     6:20-cv-02028-TMC            Date Filed 05/27/20       Entry Number 1       Page 13 of 14




Wage Statutes;

           F. Judgment against Defendant for unlawfully taking deductions, kickbacks, fees, fines,

and assignments from wages of Plaintiffs and other similarly situated individuals in violation of

the South Carolina Wage Statutes.

           G. Judgment that Defendant’s violations of the South Carolina Wage Statutes’ minimum

wage and wage payments requirements were not the product of good faith on the part of

Defendant;

           H. Judgment that Defendant’ violations of the FLSA minimum wage requirements were

not the product of good faith on the part of Defendant;

           I. Judgment that Defendant’ violations of the South Carolina Wage Statutes’ minimum

wage and wage payment requirements were willful;

           J. Judgment that Defendant’s violations of the FLSA minimum wage requirements were

willful;

           K. An award to Plaintiffs and those similarly situated in the amount of all free and clear

unpaid wages found to be due and owing to Plaintiffs and each similarly situated individual;

           L. An award to Plaintiffs and those similarly situated in the amount of all tips and

gratuities and other related monies unlawfully taken and/or assigned by Defendant and/or

Defendant’s management;

           M. An award to Plaintiffs and those similarly situated in the amount of all deductions,

kickbacks, fees, fines, and assignments from wages taken and/or assigned by Defendant and/or

Defendant’s management;

           N. An award of statutory liquidated damages in amounts prescribed by the South

Carolina Wage Statutes;
     6:20-cv-02028-TMC        Date Filed 05/27/20      Entry Number 1        Page 14 of 14




       O. An award of statutory liquidated damages in amounts prescribed by the FLSA;

       P. An award of attorneys’ fees and costs to be determined by post-trial petition;

       Q. Leave to add additional Plaintiffs by motion, the filing of written consent forms, or

any other method approved by the Court; and

       R. Such further relief as may be necessary and appropriate.

                                             Respectfully submitted,

Dated: May 11, 2020
                                             s/ Samuel J. Briggs, S.C. Fed. Bar No. 12521
                                             The Briggs Law Firm, P.C.
                                             819 E. North Street
                                             Greenville, SC 29601
                                             P: (864)242-4995
                                             F: (864)242-5500
                                             sjbriggs@greenvillelaw.net

                                             Gregg C. Greenberg, MD Fed. Bar No. 17291
                                             (To Be Admitted Pro Hac Vice)
                                             Zipin, Amster & Greenberg, LLC
                                             8757 Georgia Avenue, Suite 400
                                             Silver Spring, Maryland 20910
                                             (301) 587-9373 (ph)
                                             Email: GGreenberg@ZAGFirm.com



                                             Counsel for Plaintiffs and the Class / Collective
